Citation Nr: 0428786	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  02-20 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had service from October 1943, the date of 
recognition of his unit to November 1945.  He was in a 
missing status from August 1944 to January 1945, recognized 
guerilla service from January 1945 to July 1945, and Regular 
Philippine Army service July 1945 to November 1945.  

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in December 2001, that denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The denial of service 
connection was duly appealed and the case has been forwarded 
to the Board of Veterans' Appeals (Board) for appellate 
review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran died on November [redacted], 1984 at 70 years of age.

3.  According to the certificate of death, the cause of the 
veteran's death was cardio respiratory arrest due to bleeding 
peptic ulcer with an underlying cause of Koch's pulmonary.

4.  At the time of the veteran's death, he had not 
established service connection for any disability.

5.  The veteran's recognized service does not include 
recognition as a prisoner of war (POW).

6.  A disability related to active military service was not 
the principal or a contributory cause of death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.40, 3.41, 3.102, 3.159, 
3.203, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In a May 2001 letter, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence was to be 
provided by her and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  This letter also contained language in 
effect advising the appellant to submit or identify any 
evidence that she believed would help the RO decide her 
claim.  See Pelegrini v. Principi, 17 Vet. App. 413 (2004), 
cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board notes that the May 2001 VCAA notice was 
provided to the appellant before the initial adjudication of 
her claim in December 2001.  This is in compliance with the 
recent decision of the U.S. Court of Appeals for Veterans 
Claims (Court) holding that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  

Throughout the course of this longstanding appeal, the 
appellant has been repeatedly advised of the evidence of 
record and the applicable rating criteria, in the original 
May 2001 letter, as well as the Rating Decision, Statement of 
the Case (SOC) and Supplemental SOCs June 2003, February 
2004, and June 2004, as well as a second VCAA letter in 
September 2003.  She has continued to submit or identify 
additional evidence in support of her appeal and that 
evidence has been duly considered by the RO.  Indeed, in the 
most recent June 2004 Supplemental Statement of the Case, the 
RO indicated that it had again reviewed the appellant's 
claims folder in its entirety.  

The Board finds that VA has also fulfilled its duty to assist 
the appellant in obtaining evidence needed to substantiate 
her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  VA must make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2003).  There are no 
identified, outstanding records that VA must attempt to 
obtain.  The veteran's available service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2003).  There is no indication of 
outstanding records.  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
also been fulfilled.  Under the facts of this case, "the 
record has been fully developed."  Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004).  

In this case, the evidentiary record does not show that the 
veteran's post-service disabilities are associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under 
§ 5103A(d) of providing a medical examination or obtaining a 
medical opinion.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claims on 
the merits.

Service Dates

The veteran had service from October 1943, the date of 
recognition of his unit to November 1945.  He was in a 
missing status from August 1944 to January 1945, recognized 
guerilla service from January 1945 to July 1945, and Regular 
Philippine Army service July 1945 to November 1945.  

The appellant asserts that the veteran had additional service 
that included status as a prisoner of war (POW) that has yet 
to be recognized by the service department. 

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2004) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)). Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2004); see Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991); Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992).

In July 2001, the service department conducted a search of 
all available records and provided the RO with the above 
information regarding the veteran's military service.  See VA 
Form 3101, received July 2001 from the National Personnel 
Records Center (NPRC).  It appears this certification was 
based upon information noted in an AGUZ Form 632, dated in 
April 1980.

The record contains an Affidavit for Philippine Army 
Personnel, that shows the veteran was captured and in POW 
status from November 20, 1942 to January 22, 1943.  

The appellant has also submitted several affidavits from 
other veterans with recognized service attesting to the 
veteran's presence at Camp O'Donnell.

Finally, the appellant has submitted documents from the 
Imperial Japanese Forces in the Philippines, dated January 
20, 1943 indicating that the veteran had "graduated" or 
been released from Camp O'Donnell.

The record contains documents reflecting recognition by the 
Philippine government, including the Office of Adjutant 
General, Armed Forces of the Philippines, reflecting pay 
prior to the certified service dates.  A Certification, dated 
in September 2003, notes service beginning in November 1942, 
with POW status from November 1942 to January 1943.  Also 
noted is a revised date of recognition for the veteran's 
guerilla unit of October 1943.  This is consistent with the 
certification of the service department's date of the 
veteran's recognized guerilla service.

The appellant essentially requests that VA accept this 
documentation and reject the determination made by the 
service department.  These documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, the 
submitted evidence may not be accepted by the Board as 
verification of service for the purpose of receiving VA 
benefits.

Because the veteran's alleged POW incarceration predated his 
recognized service, the Board need not find whether the 
evidence is sufficient to show that the veteran was a POW at 
Camp O'Donnell.  Because it predates his recognized service 
VA cannot afford the appellant the benefit of the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2004).

As noted above, the appellant has not submitted additional 
documentation that would warrant a further request to the 
service department to verify or recertify additional military 
service.  Sarmiento v. Brown, 7 Vet. App. 80 (1994); Compare 
with Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing 
that if there is reason to believe that information provided 
to service department was erroneous, e.g., misspelled name, 
VA may be required to resubmit request for information to 
service department).

Finally, the Board notes that if an individual believes there 
is reason to dispute the report of the service department, 
the proper course for that claimant is to pursue such 
disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


III.  Service connection for the cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).

The Certificate of Death shows the veteran died on November 
[redacted], 1984, at the age of 70 years.  The immediate cause of 
death was listed as cardio respiratory arrest.  See Wright v. 
Brown, 9 Vet. App. 300, 301 (1996) ("cardiopulmonary arrest 
is the stopping of the lungs and heart").  The antecedent 
cause of death, was reported as bleeding peptic ulcer, the 
underlying cause was reported as Koch's Pulmonary.

The veteran's service medical records, consisting solely of 
the veteran's separation examination, reveal no pertinent 
abnormalities.  The veteran's cardiovascular system, lungs, 
and abdominal viscera were all normal.  His blood pressure 
was not taken.

The post service medical evidence of record consists of a May 
2004 medical certificate from D.A. Concepcion, M.D., the 
medical director of Lopez Hospital.  He notes that the 
veteran's medical records in the hospital had been discarded 
due to termites and floodwater destruction.  He noted that 
Dr. Lopez had endorsed to him in 1982, that the veteran had 
been a patient of Dr. Lopez's since 1946 because of malaria, 
dysentery, malnutrition, beriberi, PTB, easy fatigability, 
and body weakness.  He reported caring for the veteran from 
1982 to 1984 for Koch's pulmonary disease, peptic ulcer, and 
ischemic heart disease as residual of beriberi.  

The veteran was treated at the Southwest Washington Hospitals 
in 1981 for pulmonary tuberculosis (PTB), possible miliary 
TB, anemia of chronic disease, and malnutrition.  

A June 2001 certification from Southern Ilocos Sur District 
Hospital, notes that the veteran was admitted and treated in 
November 1984, just prior to his death, with a diagnosis of 
peptic ulcer and Koch's moderately advanced.  Termites had 
destroyed the veteran's records.

The Board notes that the veteran is entitled to presumptive 
service connection for tuberculosis if the disease was 
manifested to a degree of 10 percent or more within 3 years 
from the date of separation from service.  Here, as the 
earliest evidence of PTB is from 1981, entitlement to service 
connection for the cause of the veteran's death under the 
presumptive provisions is unwarranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.371(a) (2004).  

It is also again noted that while the veteran may have been 
incarcerated as a POW from November 1942 to January 1943, it 
occurred prior to verified service and the appellant is not 
entitled to the benefit of presumptive service connection for 
"POW" diseases under 38 C.F.R. §§ 3.307 and 3.309 (2004).

There is no acceptable competent medical evidence that 
connects the causes of the veteran's death with the veteran's 
period of recognized guerilla service almost forty years 
earlier.  While Dr. Concepcion indicates that Dr. Lopez 
treated the veteran for a variety of diseases beginning in 
1946, such evidence is at best hearsay and the Board attaches 
very little credibility to the statement.  It is not 
supported by any other documentation.  The first documented 
evidence of the diseases and disorders that ultimately caused 
the veteran's death date to 1981, approximately thirty-five 
years after the veteran's separation from service. 

The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).   The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



